  Case 18-35832-KRH                          Doc 5 Filed 11/23/18 Entered 11/24/18 00:22:45                                          Desc Imaged
                                                  Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1                 Paris Fitzgerald Prince                                                Social Security number or ITIN     xxx−xx−6795

                         First Name   Middle Name    Last Name                                  EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                                        Social Security number or ITIN _ _ _ _
(Spouse, if filing)      First Name   Middle Name    Last Name
                                                                                                EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court        Eastern District of Virginia
                                                                                                Date case filed for chapter 13 11/20/18
Case number:          18−35832−KRH

Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                    12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read all pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                               About Debtor 1:                                              About Debtor 2:
1. Debtor's full name                          Paris Fitzgerald Prince

2. All other names used in the
   last 8 years
                                               aka Paris Primm

                                               800 Semmes Ave
3. Address                                     Apt #410
                                               Richmond, VA 23224
                                               Keith A. Pagano                                              Contact phone 804−447−1002
4. Debtor's  attorney
   Name and address
                                               Pagano & Marks, P.C.
                                               4510 S. Laburnum Ave
                                                                                                            Email: kpagano@paganomarks.com

                                               Richmond, VA 23231

5. Bankruptcy trustee                          Suzanne E. Wade                                              Contact phone (804) 775−0979
      Name and address                         P.O. Box 1780
                                               Richmond, VA 23218−1780                                      Email: ecfsummary@ch13ricva.com




                                                                                                                              For more information, see page 2 >
Official Form 309I Notice of Chapter 13 Bankruptcy Case [b309ivOct18.jsp]                                                                                 page 1
  Case 18-35832-KRH                          Doc 5 Filed 11/23/18 Entered 11/24/18 00:22:45                                                 Desc Imaged
                                                  Certificate of Notice Page 2 of 4
Debtor Paris Fitzgerald Prince                                                                                                        Case number 18−35832−KRH

6. Bankruptcy clerk's office                                                                                       For the Court:

    Documents in this case may be              701 East Broad Street                                               Clerk of the Bankruptcy Court:
    filed at this address. You may             Richmond, VA 23219                                                  William C. Redden
    inspect all records filed in this
    case at this office or online at           Hours open Monday − Friday, 9:00 AM − 4:00 PM                       Date: November 21, 2018
    www.pacer.gov.                             ET, except on holidays.

   McVCIS 24−hour case                         Contact phone 804−916−2400
   information:
   Toll Free 1−866−222−8029
7. Meeting of creditors                      December 27, 2018 at 02:00 PM                                      Location:
    Debtors must attend the meeting to                                                                          Office of the U.S. Trustee, 701 East Broad
    be questioned under oath. In a joint                                                                        Street − Suite 4300, Richmond, VA 23219−1885
                                             The meeting may be continued or adjourned to a later
    case, both spouses must attend.          date. If so, the date will be on the court docket.
    Creditors may attend, but are not
    required to do so.
8. Deadlines                                  Deadline to file a complaint to challenge                                Filing deadline: February 25, 2019
    The bankruptcy clerk's office must        dischargeability of certain debts:
    receive these documents and any
    required filing fee by the following
    deadlines.                                You must file:
                                              • a motion if you assert that the debtors are
                                                 not entitled to receive a discharge under
                                                 U.S.C. § 1328(f) or
                                              • a complaint if you want to have a particular
                                                 debt excepted from discharge under
                                                 11 U.S.C. § 523(a)(2)or (4).
                                              Deadline for all creditors to file a proof of claim                      Filing deadline: January 29, 2019
                                              (except governmental units):
                                              Deadline for governmental units to file a proof of                       Filing deadline: May 20, 2019
                                              claim:


                                              Deadlines for filing proof of claim:
                                               A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                              www.uscourts.gov or any bankruptcy clerk's office.
                                              If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                              a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                              Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                              claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                              For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                              including the right to a jury trial.


                                              Deadline to file an Objection to a Proof of Claim is 90 days after the deadline set forth
                                              above to file a Proof of Claim.


                                              Deadline to object to exemptions:                                         Filing deadline:    30 days after the
                                              The law permits debtors to keep certain property as                                           conclusion of the
                                              exempt. If you believe that the law does not authorize                                        meeting of creditors
                                              an exemption claimed, you may file an objection.




                                                                                                                                     For more information, see page 3 >
Official Form 309I Notice of Chapter 13 Bankruptcy Case [b309ivOct18.jsp]                                                                                        page 2
  Case 18-35832-KRH                          Doc 5 Filed 11/23/18 Entered 11/24/18 00:22:45                                               Desc Imaged
                                                  Certificate of Notice Page 3 of 4
Debtor Paris Fitzgerald Prince                                                                                                      Case number 18−35832−KRH

9. Filing of Chapter 13 Plan                  Local Rule 3015−2 requires attorney for debtor(s) or pro se debtor(s) to serve the Chapter 13 Plan and Related
   and Related Motions and                    Motions on creditors and interested parties. Objections must be filed not later than 7 days prior to the date set
                                              for the confirmation hearing. If no objections are timely filed, there will be no confirmation hearing. Timely
   Hearing on Confirmation                    filed objections will be heard at the confirmation hearing scheduled to be held:

                                              January 16, 2019 at 11:10 AM,

                                              Location: Judge Huennekens − Courtroom, U. S. Bankruptcy Court, 701 E. Broad St., Rm. 5000,
                                              Richmond, VA 23219
10. Creditors with a foreign                  If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                   extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                              any questions about your rights in this case.
11. Filing a chapter 13                       Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                           according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                              plan and appear at the confirmation hearing. A copy the plan, if not enclosed, will be sent to you later, and if the
                                              confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                              debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                              court orders otherwise.
12. Exempt property                           The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                              distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                              exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that
                                              the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                        Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                              However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                              are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                              as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                              523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                              If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                              must file a motion.
14. Local Rule Dismissal                      Case may be dismissed for failure to timely file lists, schedules and statements, or to attend meeting of
    Warning                                   creditors. (Local Bankruptcy Rules 1007−1, 1007−3, and 2003−1.) Trustee may at the meeting give notice of
                                              intention to abandon property burdensome or of inconsequential value or intent to sell nonexempt property that
                                              has an aggregate gross value less than $2,500. Objections thereto must be filed pursuant to Local Bankruptcy
                                              Rules 6004−2 and 6007−1.
15. Manner of Payment of Fees Exact Change Only accepted for cash payment of fees and services. Payment may also be made by
                                              non−debtor's check, money order, cashier's check or a 'not to exceed check' made payable to Clerk, U.S.
                                              Bankruptcy Court, or any authorized non−debtor's credit card.
Electronic bankruptcy notices are delivered faster than the U.S. Mail if you have a PC with Internet connection or a Fax machine. For more information,
go to bankruptcynotices.uscourts.gov or call, toll free: 877−837−3424. Case/docket information available on Internet @ www.vaeb.uscourts.gov

ATTENTION DEBTORS: Receive your court notices and orders by email through the DeBN. Same−day delivery. Convenient Access. Free. For more
information and to download the request form, go to www.vaeb.uscourts.gov and select the Debtor Electronic Bankruptcy Noticing link from the
ATTENTION DEBTORS DeBN banner.




Official Form 309I Notice of Chapter 13 Bankruptcy Case [b309ivOct18.jsp]                                                                                     page 3
       Case 18-35832-KRH                Doc 5 Filed 11/23/18 Entered 11/24/18 00:22:45                              Desc Imaged
                                             Certificate of Notice Page 4 of 4
                                               United States Bankruptcy Court
                                               Eastern District of Virginia
In re:                                                                                                     Case No. 18-35832-KRH
Paris Fitzgerald Prince                                                                                    Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0422-7                  User: tateb                        Page 1 of 1                          Date Rcvd: Nov 21, 2018
                                      Form ID: 309I                      Total Noticed: 16


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 23, 2018.
db             +Paris Fitzgerald Prince,    800 Semmes Ave,   Apt #410,    Richmond, VA 23224-2366
tr              Suzanne E. Wade,    P.O. Box 1780,   Richmond, VA 23218-1780
14616818       +Eos Cca,   Attn: Bankruptcy,    Po Box 329,   Norwell, MA 02061-0329
14616820       +Franklin Collection Service, Inc.,    Attn: Bankruptcy,    Po Box 3910,   Tupelo, MS 38803-3910
14616823       +Jemals Broad LLC,    c/o Solodar & Solodar,   4825 Radford Ave, Ste 201,
                 Richmond, VA 23230-3532
14618272       +U.S. Attorney,    919 E Main Street, Suite 1900,    Richmond, VA 23219-4622
14616826       +Usa Funds/sallie Mae Servicing,    Cbe Group,    Po Box 900,   Waterloo, IA 50704-0900

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: kpagano@paganomarks.com Nov 22 2018 03:14:02        Keith A. Pagano,
                 Pagano & Marks, P.C.,    4510 S. Laburnum Ave,    Richmond, VA 23231
14616817       +EDI: AFNIRECOVERY.COM Nov 22 2018 08:03:00       Afni, Inc.,    Attn: Bankruptcy,   Po Box 3427,
                 Bloomington, IL 61702-3427
14618273        EDI: IRS.COM Nov 22 2018 08:04:00      Department of the Treasury,     Internal Revenue Service,
                 PO Box 7346,   Philadelphia, PA 19101-7346
14616819       +E-mail/Text: bknotice@ercbpo.com Nov 22 2018 03:14:49        ERC/Enhanced Recovery Corp,
                 Attn: Bankruptcy,    8014 Bayberry Road,    Jacksonville, FL 32256-7412
14616821       +E-mail/Text: HWIBankruptcy@hunterwarfield.com Nov 22 2018 03:14:47        Hunter Warfield,
                 Attention: Bankruptcy,    4620 Woodland Corporate Blvd,     Tampa, FL 33614-2415
14616824       +EDI: DRIV.COM Nov 22 2018 07:58:00      Santander Consumer USA,     Attn: Bankruptcy,
                 Po Box 961245,    Fort Worth, TX 76161-0244
14616825       +EDI: ECMC.COM Nov 22 2018 07:58:00      U.S. Department of Education,     Ecmc/Bankruptcy,
                 Po Box 16408,   Saint Paul, MN 55116-0408
14616827       +E-mail/Text: bkr@taxva.com Nov 22 2018 03:15:13       Virginia Department of Taxatio,
                 PO Box 2156,   Richmond, VA 23218-2156
14616828       +EDI: WFFC.COM Nov 22 2018 08:03:00      Wells Fargo Dealer Services,     Attn: Bankruptcy,
                 Po Box 19657,   Irvine, CA 92623-9657
                                                                                               TOTAL: 9

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
14616822*         Internal Revenue Service,   PO Box 7346,   Philadelphia, PA 19101-7346
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 23, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 21, 2018 at the address(es) listed below:
              John P. Fitzgerald, III   USTPRegion04.RH.ECF@usdoj.gov
              Keith A. Pagano   on behalf of Debtor Paris Fitzgerald Prince kpagano@paganomarks.com,
               kdodson@paganomarks.com;hearl@paganomarks.com;pballard@paganomarks.com;vparker@paganomarks.com;mf
               oley@paganomarks.com;gcross@paganomarks.com
              Suzanne E. Wade   ecfsummary@ch13ricva.com, trustee@ch13ricva.com;fred@cmc13.net
                                                                                            TOTAL: 3
